                       UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

DEMTERICUS ALLEN                                 CIVIL ACTION NO. 18-707-P

VERSUS                                           JUDGE DOUGHTY

DEANDRE BELL                                     MAGISTRATE JUDGE HORNSBY

                       REPORT AND RECOMMENDATION

   In accordance with the standing order of this court, this matter was referred to the

undersigned Magistrate Judge for review, report and recommendation.

                              STATEMENT OF CLAIM

      Before the court is a civil rights complaint filed in forma pauperis by pro se plaintiff

Demtericus Allen, (“Plaintiff”), pursuant to 42 U.S.C. § 1983. This complaint was filed in

this court on May 24, 2018. Plaintiff is incarcerated in the Caddo Correctional Center and

claims his civil rights were violated during his arrest. Plaintiff names Detective DeAndre

Bell as defendant.

      Plaintiff claims that on April 3, 2017, he was falsely arrested for computer aided

solicitation, felony carnal knowledge, and indecent behavior. He claims six months later

he was also charged with crime against nature. He claims Bell threatened him with his

badge and gun and forced him to make an incriminating statement. He claims Bell invaded

his privacy without his consent and searched his cell phone without a warrant.
       Plaintiff claims he is being held against his will. He claims his name was slandered.

He claims he lost his job. He claims he lost time with his family. He claims he suffers

mental and physical pain.

       Accordingly, Plaintiff seeks monetary damages and costs and to have all charges

dismissed and to be immediately released from incarceration.

                                       LAW AND ANALYSIS

Civil Rights Claims

       The criminal charges against Plaintiff are still pending. If Plaintiff is ultimately

convicted of the pending charges, a favorable ruling on his claims could call into question

the validity of his convictions. Plaintiff would not be entitled to seek relief for these claims

until such time as the convictions in question had been declared invalid. See Heck v.

Humphrey, 512 U.S. 477 (1994).1 However, since the criminal prosecution in Plaintiff’s

case remains pending, Heck does not apply at this time. See Wallace v. Kato, 549 U.S. 384

(2007) (the Heck rule applies only when there has been a conviction or sentence that has

not been invalidated, not to pending criminal charges).




1

 In Heck, the Supreme Court held that, in order to recover damages for an allegedly
unconstitutional imprisonment or other harm caused by actions whose unlawfulness would render
a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal
authorized to make such a determination, or called into question by a federal court’s issuance of a
writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477 (1994).

                                           Page 2 of 6
       In cases such as Plaintiff’s, where charges remain pending, federal courts have been

authorized to stay civil rights claims attacking the legality of a detainee’s arrest,

prosecution, and detention until such time as the allegedly improper state prosecution has

been concluded. See Wallace, 549 U.S. at 393-94.

       In Wallace, the Court stated, “if a plaintiff files a false arrest claim before he has

been convicted (or files any other claim related to rulings that will likely be made in a

pending or anticipated criminal trial), it is within the power of the district court ... to stay

the civil action until the criminal case ... is ended.” Id. at 393-94. The Fifth Circuit has

noted that, in such cases, the court “may - indeed should - stay proceedings in the section

1983 case until the pending criminal case has run its course. . . .” Mackey v. Dickson, 47

F.3d 744, 746 (5th Cir. 1995); see also Busick v. City of Madison Miss., 90 Fed. Appx.

713, 713–714 (5th Cir. 2004).

       Plaintiff’s civil rights claims should be stayed pending the outcome of the criminal

prosecution. Thereafter, in the event Plaintiff is convicted, he may pursue this § 1983 claim

only upon a showing that the suit is not barred by Heck.

Habeas Corpus Claims

       Plaintiff also seeks dismissal of the pending state criminal charges. Such relief is

not available in a civil rights action. Carson v. Johnson, 112 F.3d 818, 820 (5th Cir.1997).

Such relief is available, if at all, in a habeas corpus action, and, since in this instance

Plaintiff attacks the lawfulness of the pending state criminal charges, his remedy, if any, is

afforded by 28 U.S.C. § 2241, which applies to persons in custody awaiting trial who have
                                         Page 3 of 6
not yet been convicted. Stringer v. Williams, 161 F.3d 259, 262 (5th Cir.1998); Dickerson

v. Louisiana, 816 F.2d 220, 224 (5th Cir.), cert. denied, 484 U.S. 956, 108 S.Ct. 352, 98

L.Ed.2d 378 (1987) (Section 2254 applies only to post-trial situations and affords relief to

a petitioner ‘in custody pursuant to the judgment of a state court.’ Pretrial petitions are

properly brought under § 2241, ‘which applies to persons in custody regardless of whether

final judgment has been rendered and regardless of the present status of the case pending

against him.’); and Robinson v. Wade, 686 F.2d 298, 302–03, 303 n. 8 (5th Cir.1982)

(“Robinson's petition is properly considered to arise under 28 U.S.C. § 2241(c)(3),

allowing the writ of habeas corpus to petitioners ‘in custody in violation of the

Constitution,’ rather than under 28 U.S.C. § 2254(a), which requires that custody be

‘pursuant to the judgment of a state court.’ ”)

       The jurisprudence requires persons seeking such relief pursuant to § 2241 to first

exhaust state court remedies before seeking federal intervention. Dickerson, 816 F.2d at

224–225; Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–90, 93

S.Ct. 1123, 35 L.Ed.2d 443 (1973); Robinson v. Wade, 686 F.2d at 303, n. 8 (“Although

section 2241 contains no statutory requirement of exhaustion like that found in section

2254(b), exhaustion of state remedies has been held a necessary prelude to its invocation.”)

       Plaintiff seeks dismissal of the pending charges and as shown above, that relief is

not available in a civil rights action. To the extent Plaintiff seeks the dismissal of the

pending charges, he fails to state a claim for which relief may be granted pursuant to 42

U.S.C. § 1983.


                                        Page 4 of 6
                                    CONCLUSION

       Therefore, IT IS RECOMMENDED that Plaintiff’s civil rights claims be

STAYED until the criminal proceedings against Plaintiff are completed, subject to the

following conditions:

          Within thirty (30) days of the date the state court criminal proceedings have
          concluded, Plaintiff SHALL FILE a motion asking this court to lift the stay.
          The action will proceed at that time, absent some other bar to suit. See Wallace
          v. Kato, 549 U.S. 384 (2007).

          If the criminal proceedings are not concluded within six (6) months, on February
          21, 2020, Plaintiff SHALL FILE a status report indicating the expected
          completion date of the proceeding. Additional status reports shall be filed every
          six (6) months thereafter until the stay is lifted.

          In light of the stay, Plaintiff SHALL NOT file any more documents in this
          action until the state court proceedings have concluded.


    IT IS FURTHER RECOMMENDED that this action—insofar as it seeks the

dismissal of the pending criminal charges—be DISMISSED for failing to state a claim for

which relief may be granted pursuant to Section 1983.

                                     OBJECTIONS

   Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), parties

aggrieved by this recommendation have fourteen (14) days from service of this Report and

Recommendation to file specific, written objections with the Clerk of Court, unless an

extension of time is granted under Fed. R. Civ. P. 6(b). A party may respond to another

party’s objection within fourteen (14) days after being served with a copy thereof. Counsel



                                       Page 5 of 6
are directed to furnish a courtesy copy of any objections or responses to the District Judge

at the time of filing.

   A party’s failure to file written objections to the proposed findings, conclusions and

recommendations set forth above, within fourteen (14) days after being served with a copy

shall bar that party, except upon grounds of plain error, from attacking, on appeal, the

proposed factual findings and legal conclusions that were accepted by the district court and

that were not objected to by the aforementioned party. See Douglas v. U.S.A.A., 79 F.3d

1415 (5th Cir. 1996) (en banc).

       THUS DONE AND SIGNED in chambers in Shreveport, Louisiana, this 22nd day

of August, 2019.




                                        Page 6 of 6
